 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           No. 2:18-cv-3079-JAM-DB
12                  Plaintiff,
                                                         APPLICATION AND ORDER FOR
13          v.                                           PUBLICATION
14   APPROXIMATELY $110,000.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17

18          The United States of America applies for an order of publication as follows:
19          1.      Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
20 Forfeiture Actions (hereafter “Supplemental Rules”) provides that the United States shall cause public

21 notice of the action to be given in a newspaper of general circulation or on the official internet

22 government forfeiture site;

23          2.      Local Rule 171, Eastern District of California, provides that the Court shall designate by
24 order the appropriate newspaper or other vehicle for publication;

25          3.      The defendant Approximately $110,000.00 in U.S. Currency (hereafter “defendant
26 currency”) was seized in the city of Sacramento, in Sacramento County, California. Beginning on May

27 14, 2018, the U.S. Drug Enforcement Administration published notice of the non-judicial forfeiture of the

28
                                                          1
29                                                                                 Application and Order for Publication


30
 1 defendant currency for 30 consecutive days on the official internet government forfeiture site

 2 www.forfeiture.gov.

 3          4.       The United States proposes that publication be made as follows:

 4                   a.      One publication;

 5                   b.      Thirty (30) consecutive days;

 6                   c.      On the official internet government forfeiture site www.forfeiture.gov;

 7                   d.      The publication is to include the following:

 8                           (1)    The Court and case number of the action;

 9                           (2)    The date of the seizure/posting;

10                           (3)    The identity and/or description of the property seized/posted;

11                           (4)    The name and address of the attorney for the United States;

12                           (5)    A statement that claims of persons entitled to possession or claiming an

13 interest pursuant to Supplemental Rule G(5) must be filed with the Court and served on the attorney for

14 the United States no later than 60 days after the first day of publication on the official internet

15 government forfeiture site; and

16                           (6)    A statement that answers to the Complaint or a motion under Rule 12 of the

17 Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) must be filed and served within 21 days after the

18 filing of the claims and, in the absence thereof, default may be entered and condemnation ordered.

19 Dated:        12/7/2018                                   McGREGOR W. SCOTT
                                                             United States Attorney
20
                                                   By:       /s/ Kevin C. Khasigian
21                                                           KEVIN C. KHASIGIAN
                                                             Assistant U.S. Attorney
22

23

24

25
26

27

28
                                                             2
29                                                                                   Application and Order for Publication


30
 1                                                         ORDER

 2           IT IS SO ORDERED.

 3 Dated: December 7, 2018

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22 DLB:6
     DB/orders/orders.civil/USv$110,000.3079.app.pub.ord
23

24

25
26

27

28
                                                             3
29                                                                 Application and Order for Publication


30
